Order entered August 16, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00454-CR
                                      No. 05-18-00455-CR

                             DARRION LEE STOREY, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                  Trial Court Cause No. 416-81847-2016 & 416-81848-2016

                                            ORDER
       Appellant was convicted of three counts of sexual assault of a child younger than
seventeen years of age and two counts of indecency with a child by sexual contact. Appellant
filed his briefs on July 27, 2018. In the briefs, he uses the name of the victim. Accordingly, we
STRIKE appellant’s briefs.
       We ORDER appellant to file, within TEN DAYS of the date of this order, amended
briefs that identify the victim and any child under the age of eighteen either generically (“victim”
or “complaining witness”) or by initials only.
       We DIRECT the Clerk to send copies of this order to Jennifer Castleman and the Collin
County District Attorney’s Office.


                                                       /s/   LANA MYERS
                                                             JUSTICE